Evans, P. J.
(After stating the foregoing facts.) Five tenants in common agreed that one of them should remain in possession of the common property, which was personalty. The tenant in possession died, leaving a will disposing of her entire estate to one who was nominated executor. He is in possession of the property, claiming it as belonging to his testatrix, and the four co-tenants are demanding an accounting. Even if a receivership is not necessary for that accounting, certainly the plaintiffs are entitled to a judgment for their respective interests in the property owned in common with the deceased • cotenant, whose executor is asserting an adverse claim. There was no error in overruling the demurrer. Judgment affirmed.

All the Justices concur.